                                  Case 2:19-cv-01259-APG-VCF Document 32 Filed 02/18/21 Page 1 of 2




                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 8337 West Sunset Road, Suite 350
                                Las Vegas, Nevada 89113
                              6 Telephone:     (702) 949-1100
                                Facsimile:     (702) 949-1101
                              7
                                Attorneys for GEICO CASUALTY COMPANY
                              8

                              9
                                                           UNITED STATES DISTRICT COURT
                         10
                                                                 DISTRICT OF NEVADA
                         11

                         12
                                  MIKE CASTILLO,                               Case No. 2:19-cv-01259-APG-VCF
                         13
                                             Plaintiff,                        STIPULATION AND ORDER FOR
                         14                                                    DISMISSAL WITH PREJUDICE
                                       v.
                         15
                            GEICO CASUALTY COMPANY, a Foreign
                         16 Corporation; DOES I through X, inclusive;
                            and ROE CORPORATIONS I through X,
                         17 inclusive,

                         18                  Defendants.
                         19

                         20            IT IS HEREBY STIPULATED by the parties above named, by and through their respective

                         21 counsel of record, that the above-entitled matter be dismissed with prejudice.

                         22 / / /

                         23 / / /

                         24 / / /

                         25 / / /

                         26 / / /

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                             Case No. 2:19-cv-01259-APG-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                            STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                  Case 2:19-cv-01259-APG-VCF Document 32 Filed 02/18/21 Page 2 of 2




                              1               Each party will bear their own costs and attorneys’ fees.
                              2               DATED this 18th day of February, 2021

                              3                                                  THE702FIRM
                              4

                              5                                                  By           /s/ Janet L. Merrill
                                                                                      Michael C. Kane. Esq., Nevada Bar No. 10096
                              6                                                       Bradley J. Myers, Esq., Nevada Bar No. 8857
                                                                                      Janet L. Merrill, Esq., Nevada Bar No. 10736
                              7                                                       400 S. 7th Street, Suite 400
                                                                                      Las Vegas, Nevada 89101
                              8
                                                                                      Tel. (702) 776-3333
                              9
                                                                                      Attorneys for Mike Castillo
                         10

                         11                   DATED this 18th day of February, 2021

                         12                                                      McCORMICK, BARSTOW, SHEPPARD,
                                                                                 WAYTE & CARRUTH LLP
                         13

                         14
                                                                                 By           /s/ Jonathan W. Carlson
                         15                                                           Wade M. Hansard, Nevada Bar No. 8104
                                                                                      Jonathan W. Carlson, Nevada Bar No. 10536
                         16                                                           Renee M. Maxfield, Nevada Bar No. 12814
                                                                                      8337 West Sunset Road, Suite 350
                         17
                                                                                      Las Vegas, Nevada 89113
                         18                                                           Tel. (702) 949-1100

                         19                                                           Attorneys for GEICO Casualty Company

                         20                                                         ORDER
                         21                   IT IS SO ORDERED.
                         22                   DATED this 18th         February
                                                         ___ day of ________________, 2021

                         23
                                                                                 By
                         24                                                           UNITED STATES DISTRICT JUDGE
                         25
                                  7404400.1
                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                    2                Case No. 2:19-cv-01259-APG-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                    STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
